DETAILED ACTION

The amendment filed on 12/20/2021 has been entered 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pratt et al. (US 20140090856).

Regarding claim 1, Pratt discloses a back-up wrench device (8, 5w) of a top drive assembly (5) useable on a drilling rig (1) (fig 2), comprising: a first housing (21) coupleable to a support structure (15) of the top drive assembly of the drilling rig (fig 2a, 2b, 2c); a second housing (19c) movably coupled to the first housing (fig 2b, 2c); a gripper device (8e) coupled to the second housing (fig 1, [0021]-[0022]) and operable to grip a drill pipe of a drill string during makeup or breakout operations via the top drive assembly (fig 1, [0021]-[0022], figs 4a-4b); and at least one fluid actuator (22) coupled 

Regarding claim 2, Pratt further discloses that the at least one fluid actuator is configured to move between an extended position (fig 2b) and a retracted position (fig 2c) during the makeup or breakout operations (figs 2b, 2c, [0043]-[0045]).

Regarding claim 3, Pratt further discloses that the at least one fluid actuator is configured to automatically move between the extended position and the retracted position via operation of a hydraulic system due to fluid pressure acting on the at least one fluid actuator during the makeup or breakout operations (figs 2a-c,  [0043]-[0045]).

Regarding claim 4, Pratt further discloses that the first and second housings are translatable relative to each other (figs 2a-c), wherein at least one of the first and second housings encloses the at least one fluid actuator (figs 2a-c).

Regarding claim 5, Pratt further discloses a primary hydraulic housing (23) coupled to each of the first and second housings (figs 2a-c), the primary hydraulic housing comprising a fluid chamber ([0037]), the at least one fluid actuator being movable through the fluid chamber during makeup or breakout operations ([0037], figs 2a-c).



Regarding claim 7, Pratt further discloses that the at least one fluid actuator comprises a piston head that separates the fluid chamber into an upper fluid chamber and a lower fluid chamber of the primary hydraulic housing ([0037], figs 2a-c), wherein upon fluid pressure being applied to one of the lower or upper fluid chambers during makeup or breakout operations, the piston head moves through the fluid chamber of the primary hydraulic housing during makeup or breakout operations to compensate for thread travel ([0037], [0043]-[0045], figs 2a-c).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 20140090856) and Matus (US 4781359)


Pratt is silent regarding the fact that the top drive assembly comprises a threaded pin that is operable to rotatably engage and disengage a threaded end of a drill pipe during respective makeup operations and breakout operations associated with the top drive assembly and the drill pipe
Pratt and Matus disclose similar top drive assembly used in downhole operations. 
Matus teaches that that the top drive assembly (12) comprises a threaded pin (44) that is operable to rotatably engage and disengage a threaded end of a drill pipe during respective makeup operations and breakout operations associated with the top drive assembly and the drill pipe (col 4 lines 27-32, fig 3)
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Pratt and Matus before him or her, to modify the apparatus disclosed by Pratt to include the threaded pin as taught by Matus in order to effectively connect the drill pipe to the top drive assembly.  




Regarding claim 12, Pratt further discloses that the back-up wrench device further comprises: a first housing (21) coupled to a support structure (15) of the top drive assembly; (figs 2a-c) a second housing (19c) coupled to the gripper device (figs 1, 2a-c), and movably coupled to the first housing (figs 2a-c); and a primary hydraulic housing (23) coupled to each of the first and second housings (figs 2a-c), such that the first and second housings enclose the primary hydraulic housing (figs 2a-c), the at least one fluid actuator being movable through a fluid chamber of the primary hydraulic housing during makeup or breakup operations ([0037], figs 2a-c). 

Regarding claim 13, Pratt further discloses that the at least one fluid actuator comprises a piston head that separates the fluid chamber into an upper fluid chamber and a lower fluid chamber of the primary hydraulic housing ([0037], figs 2a-c), wherein upon fluid pressure being applied to one of the lower or upper fluid chambers during makeup or breakout operations, the piston head moves through the fluid chamber of the primary hydraulic housing during makeup or breakout operations to compensate for thread travel ([0037], [0043]-[0045], figs 2a-c).

Regarding claim 14, Pratt further discloses a hydraulic system (27u, 25p, 28, 23e) operatively coupled to the upper and lower fluid chambers of the primary hydraulic 

Regarding claim 18, Pratt discloses Pratt discloses a top drive system (5) for use on a drilling rig (1) (fig 1), comprising: a top drive assembly (5); and a back-up wrench device (8, 5w) comprising: a gripper device (8e) operable to grip the drill pipe (fig 1, [0022]); a first housing (21) coupled to a support structure (15) of the top drive assembly; (figs 2a-c) a second housing (19c) coupled to the gripper device (figs 1, 2a-c), and movably coupled to the first housing (figs 2a-c); and at least one fluid actuator (22) coupled to one of the first housing or the second housing (figs 2a, 2b, 2c), wherein, during makeup or breakout operations, the at least one fluid actuator is movable to compensate for thread travel between the threaded pin and the drill pipe (figs 2a-c, [0043]-[0045]).
Pratt is silent regarding the fact that the top drive assembly comprises a threaded pin that is operable to rotatably engage and disengage a threaded end of a drill pipe during respective makeup operations and breakout operations associated with the top drive assembly and the drill pipe
Pratt and Matus disclose similar top drive assembly used in downhole operations. 
Matus teaches that that the top drive assembly (12) comprises a threaded pin (44) that is operable to rotatably engage and disengage a threaded end of a drill pipe 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Pratt and Matus before him or her, to modify the apparatus disclosed by Pratt to include the threaded pin as taught by Matus in order to effectively connect the drill pipe to the top drive assembly.  

Regarding claim 19, Pratt further discloses a hydraulic system (27u, 25p, 28, 23e) operatively coupled to the upper and lower fluid chambers of the primary hydraulic housing, the hydraulic system operable to facilitate actuation of the at least one fluid actuator ([0036]-[0037], [0043]-[0045], figs 2a-c).

Regarding claim 20, Pratt further discloses that the at least one fluid actuator is configured to move between the extended position and the retracted position via operation of the hydraulic system due to fluid pressure acting on the at least one fluid actuator during the makeup or breakout operations (figs 2a-c,  [0043]-[0045]).

Regarding claim 21, Pratt further discloses that the at least one fluid actuator is configured to automatically move between the extended position and the retracted position via operation of a hydraulic system due to fluid pressure acting on the at least one fluid actuator during the makeup or breakout operations (figs 2a-c,  [0043]-[0045]).

Response to Arguments

Applicant's arguments filed on12/20/2021 have been fully considered but they are not persuasive. 
The applicant states that Pratt fails to disclose a back-up wrench device. The Examiner respectfully disagrees. In fact, in the current rejection, using Pratt’s reference, the back-up wrench device is  correlated to both numeral 8 and 5w, which are both part of the same assembly. Furthermore, as shown in the current rejection of claim 1, Pratt discloses all the features recited in claim 1 and therefore Pratt anticipate the claimed combination of claim 1.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-14 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11 and 15-28 of U.S. Patent No. 10697259. Although the claims at issue are not identical, they are not patentably distinct from each other because for example, instant claim 1 is generic to all that is recited in .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672   
09/14/2021